849 F.2d 608
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Albert CARSON, Plaintiff-Appellant,v.Regina VEASY, Respondent-Appellee.
No. 88-1129.
United States Court of Appeals, Sixth Circuit.
June 14, 1988.

Before LIVELY and NATHANIEL R. JONES, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
The plaintiff moves for counsel on appeal from the district court's grant of summary judgment to the defendant in this civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The plaintiff was a defendant in the Recorder's Court in Detroit, Michigan.  The defendant was the court reporter at the trial.  In his complaint, the plaintiff alleges that the defendant intentionally falsified and altered the transcript which the defendant filed with the state appellate court.  The district court granted summary judgment to the defendant because the plaintiff had not shown a genuine issue of material fact and because the defendant was entitled to qualified immunity.


3
Upon consideration, we agree with the conclusions of the district court.  We also hold that summary judgment was proper because the plaintiff had not alleged or shown the inadequacy of state remedies.   Parratt v. Taylor, 451 U.S. 527, 543 (1981);  Hudson v. Palmer, 468 U.S. 517, 533 (1984);  Joyce v. Mavromatis, 783 F.2d 56, 57 (6th Cir.1986).


4
Accordingly, the motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.